ORMOND, J.
— If the admission of the plaintiffs found in the record, were admissible as evidence, it would be very clear, that the Court acted right in dismissing the suit. From that, it appears,not only that he never authorized the suit to be brought, but that no suit could be maintained on the instrument sued upon, unless it had been shown, that some one else had a right to institute the suit in his name.
The paper offered in evidence, cannot be considered as the deposition of the plaintiff, because it does not appear, that the person by whom it was taken, was authorized to act by a commission emanating from the County Court of Lowndes, or from its clerk, delegating to him such power; it is therefore an ex parte proceeding, and entitled to no weight whatever, as evidence.
It appears to have been designed as a proceeding under the statute, requiring the plaintiff to answer interrogatories, to be read on the trial of the cause; but so considered it is wholly irregular. Neither the interrogatories, the order of the Court directing the plaintiff to answer, nor the order of the Court directing the clerk to issue a commission for the purpose of having the answers of the plaintiffs certified, appears upon the record. Some of these things do appear in the paper certified from North Carolina, but being objected to, they cannot be regarded as a part of the record.
It appears to have been supposed, that it was necessary for the party filing the interrogatories, to procure the answers and file them, but such was not the intention of the statute. The interrogatories were designed as a substitute for a bill of discovery, which the opposite party is required to answer. If he, being plaintiff, fail to do so, the Court may dismiss the cause ; or, being defendant, may render judgment against him, as by default. [Clay’s Dig. 341, § 160.]
*632We do not doubt, that the law applies to non-resident plaintiffs as well as to those resident within the State. In such a case, it would be the duty of the Court,-to direct a commission to issue, to take and certify the answers, and to stay the proceedings a sufficient length of time to obtain the answer.
That notice of the interrogatories may be served on the attorney of the party, see 6 Ala. Rep. 257.
Let the judgment be reversed and the cause remanded.